*413RESOLUCIÓN
En nuestra función rectora constitucional de reglamentar los requisitos y trámites referentes a la admisión y el ejercicio de la abogacía, estimamos de rigor un pronunciamiento que reitere la norma y práctica siempre reconocida del carácter público de los expedientes individuales de los abogados, accesibles, previa solicitud escrita, de persona con interés legítimo.
Toda certificación sobre información contenida en un expediente o récord oficial individual obrante en la Secretaría, que existe de todo abogado admitido al ejercicio de la profesión, es de carácter público. Ese expediente, se origina mediante solicitud de un aspirante al Tribunal Supremo al amparo de la Ley Núm. 17 de 10 de junio de 1939 (4 L.P.R.A. sec. 721). Dicho expediente contiene la documentación y datos relativos y pertinentes al trámite de admisión y el cumplimiento de los demás requisitos legales y reglamentarios necesarios, inclusive las certificaciones oficiales de la Junta Examinadora sobre la aprobación o no de la reválida. Al mismo se suman autorizaciones al ejercicio de la notaría, decretos y otras providencias de importancia emitidas por el Tribunal con relación a cada abogado. Desde cualquier perspectiva —legal, reglamentaria y oficinesca— el carácter de documento público, bajo custodia de la Secretaría, es incuestionable.
El expediente individual de cada abogado goza de las ca-racterísticas de que son formados por documentos que por ley y reglamento se requiere que sean llevados y mantenidos como *414constancia o evidencia del descargo de este Tribunal de su facultad de reglamentar el ejercicio de la abogacía. La etapa de solicitud formal inicial, la publicación de edictos, resul-tados de reválida, recomendación sobre buena reputación y ju-ramento son constancias de requisitos que es menester perpe-tuar. La naturaleza pública de que está revestida la abogacía impide cualquier otra conclusión.
Publíquese.
Lo acordó el Tribunal y certifica la señora Secretaria General.
(Fdo.) Lady Alfonso de Cumpiano Secretaria General